Citation Nr: 1016752	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder for the period 
of November 28, 2001 to July 2, 2008.

2.  Entitlement to an initial disability rating in excess of 
70 percent for posttraumatic stress disorder for the period 
of July 3, 2008 to the present.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for posttraumatic stress disorder (PTSD), assigning a 
30 percent evaluation, effective November 28, 2001, and 
denied the Veteran's petition to reopen his claim of 
entitlement to service connection for psoriatic arthritis.  
In March 2003, the Veteran submitted a notice of disagreement 
with regard to his PTSD claim.  He subsequently perfected his 
appeal in January 2004.  His case is currently under the 
jurisdiction of the RO in Louisville, Kentucky.

In a July 2007 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 50 percent, effective 
November 28, 2001.  In a January 2010 rating decision, the RO 
increased the Veteran's disability rating for PTSD to 
70 percent, effective July 3, 2008.  Because the RO did not 
assign the maximum disability rating possible with either 
increase, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

As the Veteran perfected his appeal from the February 2003 
assignment of an initial 30 percent disability rating, the 
Board will address whether he was entitled to a disability 
rating in excess of 50 percent prior to July 3, 2008, as well 
as whether he is entitled to a disability rating higher than 
70 percent from July 3, 2008.  Therefore, the issues on 
appeal have been rephrased as shown above.  The Veteran is 
not prejudiced by such recharacterization of the issues.

In February 2006, the Veteran presented sworn testimony 
during a video conference hearing in Louisville, Kentucky, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

In June 2006, the Board remanded the Veteran's claim of 
entitlement to an initial increased rating for PTSD to the 
Appeals Management Center (AMC) for further evidentiary 
development, including sending the Veteran a compliant notice 
letter.  The Board is obligated by law to ensure that the AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In June 2006, the AMC sent the Veteran a letter that was 
fully compliant with the requirements of the Veterans Claims 
Assistance Act of 2000, including the additional requirements 
imposed by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Subsequently, the RO readjudicated the 
Veteran's claim in a January 2010 supplemental statement of 
the case.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.


FINDINGS OF FACT

1.  From November 28, 2001 to July 2, 2008, the Veteran's 
service-connected PTSD was manifested by passive suicidal 
ideation, intrusive thoughts, irritability, sleep impairment, 
and labile affect.

2.  As of July 3, 2008, the Veteran's service-connected PTSD 
is manifested by suicidal and homicidal ideation, violent 
outbursts, sleep impairment, irritability, difficulty 
concentrating, an exaggerated startle response, recurrent and 
intrusive recollections, and flat affect.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD, from November 28, 
2001 to July 2, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an initial disability rating in excess 
of 70 percent for service-connected PTSD, from July 3, 2008 
to the present, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
November 2002 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, a June 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
PTSD most recently in July 2008.  The examiner reviewed the 
Veteran's claims file and provided a thorough examination.  
Thus, the Board finds that the July 2008 examination is 
adequate for determining the disability rating for the 
Veteran's service-connected PTSD.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination for PTSD is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.



II. Merits of the Claim

The Veteran has been assigned a 50 percent evaluation under 
Diagnostic Code 9411 for his service-connected PTSD from 
November 28, 2001 to July 2, 2008, and a 70 percent 
evaluation from July 3, 2008 to the present.  He seeks a 
higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 9411, the General Rating Formula for 
Mental Disorders is used.  The General Rating Formula 
provides that a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
Veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
Veteran's PTSD that affect his level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA psychiatric 
examination in July 2008.  The examiner noted that the 
Veteran experienced flat affect, persecutory delusions, 
impaired judgment, impaired sleep, mildly impaired immediate 
memory, and episodes of verbal and physical aggression.  The 
Veteran reported that his marriage was characterized by 
extreme emotional estrangement and hostility, his 
relationship with his three adult children was distant, and 
he only had one friend.  He also indicated that he washed his 
hands 20 times per day because "they feel dirty," and that 
he experienced homicidal and suicidal thoughts.  He was 
clean, neatly groomed, and cooperative, with unremarkable 
speech, thought processes, and thought content.  He did not 
report any panic attacks, hospitalizations, or recent suicide 
attempts.  The examiner noted the Veteran's reports of 
difficulty concentrating, hypervigilance, an exaggerated 
startle response, and avoidance.  He further concluded that 
the Veteran did not experience total occupational and social 
impairment due to his PTSD.  The examiner diagnosed the 
Veteran with chronic PTSD and dysthymic disorder, and 
assigned him a GAF score of 50.  He clarified that the 
Veteran's dysthymic disorder was secondary to his PTSD.

The Veteran also underwent a VA psychiatric examination in 
December 2002.  At that time, the examiner observed that the 
Veteran had labile affect and severe feelings of guilt.  He 
reported experiencing insomnia, irritability, flashbacks, 
intrusive thoughts, and nightmares.  The examiner noted that 
the Veteran had passive suicidal ideation and homicidal 
thoughts when he got mad at someone, but no homicidal or 
suicidal ideation at the time of the examination.  The 
Veteran also indicated that he avoided things that reminded 
him of his combat experiences.  The examiner reported that 
the Veteran demonstrated good hygiene, normal speech, grossly 
intact memory, logical thought processes, and good judgment 
and insight.  He diagnosed the Veteran PTSD and assigned him 
a GAF score of 58-60.

In addition to the VA examinations, the medical evidence of 
record includes several VA psychiatric treatment records.  
These treatment records reflect treatment, including 
psychotherapy and medication, for PTSD and are consistent 
with the VA examination reports.

Finally, the Veteran presented testimony at a February 2006 
Board hearing.  The Veteran reported that he experienced 
difficulty sleeping, including violence and awakening, 
limited social interactions, distant relationships with his 
children, and suicidal and homicidal thoughts.

From November 28, 2001 to July 2, 2008, the evidence of 
record does not establish that the Veteran's service-
connected PTSD warranted more than a 50 percent disability 
rating.  He did not experience occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  There 
is no indication that the Veteran experienced obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; or neglect of personal appearance or 
hygiene to warrant a higher rating of 70 percent.  Rather, 
the evidence indicates that the Veteran's PTSD symptoms did 
not significantly interfere with his activities of daily 
living and that he was able to perform his job adequately 
before retirement.  Further, there is no evidence of more 
severe symptoms, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, intermittent ability to perform activities of 
daily living, or disorientation to time or place to warrant 
an even higher rating.  As such, a rating in excess of 
50 percent for PTSD is not warranted for this time period.

From July 3, 2008 to the present, the evidence does not 
reflect that the Veteran's service-connected PTSD warrants a 
rating in excess of 70 percent.  He does not experience total 
occupational and social impairment, as indicated by the 
July 2008 VA examiner.  There is no evidence indicating that 
he experiences gross impairment in thought processes or 
communication, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  There is simply no evidence to support an increased 
rating of 100 percent.  As such, a rating in excess of 
70 percent for PTSD is not warranted for this time period.

Additionally, the Board notes that there is no indication in 
the evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned staged ratings 
throughout the appeal period.  As such, assignment of 
additional staged ratings is not warranted.  See Hart, supra.  
The Board has considered all symptoms affecting occupational 
and social impairment, not just those listed in the rating 
criteria.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
Further, the evidence fails to show that the Veteran's 
disability picture exhibits any of the above-referenced 
"governing norms."  There is no indication that the 
Veteran's PTSD has interfered with his employment.  Notably, 
the Veteran reported being medically retired as a result of a 
nonservice-connected disability for several years.  
Additionally, the Veteran's PTSD has not necessitated any 
hospitalizations, as noted by the July 2008 VA examiner.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating for PTSD in excess of 50 percent from 
November 28, 2001 to July 2, 2008, and in excess of 
70 percent from July 3, 2008 to the present, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 
50 percent for PTSD from November 28, 2001 to July 2, 2008 is 
denied.

Entitlement to an initial disability rating in excess of 
70 percent for PTSD from July 3, 2008 to the present is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


